Title: From George Washington to William Stephens Smith, 21 May 1783
From: Washington, George
To: Smith, William Stephens


                  
                     Dear Sir,
                     Newburgh 21st May 1783.
                  
                  I wrote to you a few days ago for some Books, &ca—Since then, I have seen the following Books advertised for Sale by Miles & Hicks at their Printing Office, which I beg the favor of you to procure, and send to me.
                  Charles the 12th of Sweeden
                  Lewis the 15th.  2 Vols
                  History of the Life & Reign of      the Czar Peter, the Great
                  Robertsons Histy of America 2 Vols
                  Voltaires Letters.
                  If they are in Estimation: 
                  Wildman on Trees
                  Vertots Revolution of Rome 3 Vols
                  Ditto of Portugal.
                  If there is a good Booksellers Shop in the City, I would thank you for sending me a Catalogue of the Books & their Prices that I may choose such as I want.  I am Dr Sir Yr Most Obedt & Affecte Servt
                  
                     Go: Washington
                  
               